Title: To George Washington from Lieutenant Henry Edwin Stanhope, 16 January 1776
From: Stanhope, Henry Edwin
To: Washington, George



Sir
Northampton [Mass.] Janry 16th 1776

I beg Leave to return your Excellency my sincere Thanks for your punctual Attention to my Letter, as likewise for your kind Expressions, relative to our Treatment, which I never doubted, having heard your Excellency mention’d with the greatest Respect in that Particular; in answer to which, I mu⟨st⟩ observe to yr Excellency, that the Committee here have behaved very well, & have enlarged the Limitts five Miles round the Town; but as I was sent here by Governour Cooke, they doubted whether they were invested with sufficient Authority, to grant me the same Priviledge.
General Pomeroy who does me the Favour to be the Bearer of this, has particularly exerted himself to oblidge us, & to silence the Outradges of a low, mean People, (which every Community is liable to be more, or less burdened with) I hope your Excellency will, (as early as convenient) direct the Committee to grant me the same Privilidges which the rest Enjoy.
I must beg Leave to observe to your Excellency, that the Land & Sea Commands, are perfectly distinct from each other, consequently General How has not, nor will not, trouble himself with us; the Admiral being the Head of the Naval Department, & should it fortunately suit your Excellency to write to the Admiral about an Exchange of Prisonners, I flatter myself, (as we all do), that he would not be deaf but I am desired in the Name of us all, to intreat yr Excellency, to permitt one of us, to go into Boston, to procure Money, & Cloaths, for the rest, (two Articles we seem not by any Means able to procure in our present disagreeable Situation) & which would prevent our being such a Burden on this ⟨Township⟩, who have already been at the Expense of cloathing some of us. & if yr Excellency could consent,

I should be glad to be the Person, to perform that Piece of Service. & should the Admiral not be inclined to make an Exchange I will return to whatever Time your Excellency might think fit to State.
I have taken the Liberty to enclose a Line for a friend of mine in the ⟨Nancy⟩ & hope yr Excellency will allow it to be sent to Boston. I beg Leave to conclude Your Excellency’s most obedient humble Servant

H.E. Stanhope

